Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 5, 8-9, 11, 14-17, 20, 24-25, and 28 are allowed.
Claims 2, 4, 6-7, 10, 12-13, 18-19, 21-23, and 26-27 are canceled.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
“Claims 1, and 8: Wherein the ball-feeding mechanism further comprises a feeding portion at an end of the ball-feeding mechanism, the feeding portion comprising one or more horizontally-oriented and movable slats” in combination with the rest of the claim language is not taught or suggested by the prior art.
“Claim-14: wherein the ball management apparatus comprises a first member and a second member that form a V-shaped mechanism, wherein the V-shaped mechanism is configured to rotate to a first position in which the first member is parallel with the ball management apparatus to allow the V-shaped mechanism to receive the first ball, wherein the V-shaped mechanism is configured to rotate to a second position in which the second member is parallel with the ball management apparatus to allow the V-shaped mechanism to provide the first ball to a feeding portion at an end of the ball management apparatus” in combination with the rest of the claim language is not taught or suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD AWAIS whose telephone number is (571)272-4955. The examiner can normally be reached Monday-Friday 7-4 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/MA/Examiner, Art Unit 3651